Citation Nr: 0125497	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left deviated nasal 
septum.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In pertinent part, the RO denied entitlement to service 
connection for deviated nasal septum, sinusitis, and 
bilateral hearing loss.  

In December 1996, the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
noncompensable evaluation effective September 25, 1995.  

The veteran was notified and filed a notice of disagreement.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal, the 
propriety of the rating during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution has been reached, is currently before 
the Board, and the issue on the title page has been 
accordingly recharacterized.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for sinusitis 
is addressed in the remand portion of this decision.  




FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a left 
deviated nasal septum prior to his entry into active service.

2.  The presumption of soundness pertinent to a left deviated 
nasal septum has not been overcome in this case.

3.  The probative medical evidence of record shows that the 
veteran's left deviated nasal septum initially manifested in 
service.

4.  Neither the previous nor amended criteria for rating 
hearing loss are more favorable to the veteran. 

5.  The veteran has had no more than level III hearing loss 
in the right ear and level II hearing loss in the left ear at 
any time since the effective date of the grant of service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A left deviated nasal septum was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background

A report of medical examination dated July 30, 1943 and 
completed in conjunction with enlistment reveals that upon 
clinical evaluation, all pertinent systems were normal. 

A report of medical examination dated July 31, 1943 and 
completed in conjunction with enlistment reveals that upon 
clinical evaluation, all pertinent systems were normal.

A report of medical examination dated August 10, 1943 
revealed a left deviated septum.  The report of medical 
examination dated in February 1946 and completed in 
conjunction with the veteran's separation from service 
reveals deviation of nasal septum to the left.  

Associated with the claims file is a private medical 
statement dated in May 1996, wherein JJ, MD stated the 
veteran had no medical evidence of a deviated septum prior to 
his service.  He further stated that even if such disorder 
preexisted service, hot and humid environments would 
certainly aggravate such a condition as well as increase 
future sinus problems.  

The veteran was accorded a VA examination in September 1996.  
At that time, he complained of nasal airway obstruction but 
denied any nasal trauma during service.  The diagnosis was 
septal deviation.  

The veteran was accorded a VA examination in April 1997.  At 
that time, he complained of postnasal drip and occasional 
facial pain.  He denied any nasal trauma.  The diagnosis was 
deviated nasal septum with occasional sinusitis.  The 
examiner noted that the deviation did not worsen secondary to 
military service. 

The veteran was accorded a VA ear, nose, and throat 
examination in November 1997.  At that time, he complained of 
deviated nasal symptoms.  The diagnosis was septal deviation 
to the left, not related to service.  


Increased Rating

In December 1996 the RO granted service connection for 
bilateral hearing loss with the assignment of a 
noncompensable evaluation.  

Associated with the claims file is a private medical record 
dated in June 1996 that shows the results of a private 
hearing test conducted in April 1989.  

On the hearing evaluation in April 1989, puretone thresholds, 
in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	20	30	55	NA	70 
LEFT 		25	25	25	NA	65

On VA audio examination in July 1996, puretone thresholds, in 
decibels, were as follows:

HERTZ	1000	2000	3000	4000 
RIGHT 	25	55	60	65 
LEFT 		30	55	60	65

Puretone threshold average was 51 in the right ear and 50 in 
the left ear.

Speech audiometry revealed speech recognition ability of 92 
percent in both the right and left ears.  The diagnosis was 
high frequency sensorineural hearing loss. 

On VA audio examination in September 1996, puretone 
thresholds, in decibels, were as follows:

HERTZ	1000	2000	3000	4000 
RIGHT 	40	55	65	75 
LEFT 		40	60	65	65 

Puretone threshold average was 59 in the right ear and 58 in 
the left ear.

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  The diagnosis was 
high frequency sensorineural hearing loss.

On VA audio examination in May 1997, puretone thresholds, in 
decibels, were as follows:

HERTZ	1000	2000	3000	4000 
RIGHT 	35	55	65	70 
LEFT 		35	60	60	65 

Puretone threshold average was 56 in the right ear and 55 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 84 
percent in right ear and 88 percent in the left ear.  The 
diagnosis was high frequency sensorineural hearing loss.

On VA audio examination in September 2000, puretone 
thresholds, in decibels, were as follows:

HERTZ	1000	2000	3000	4000 
RIGHT 	35	55	70	70 
LEFT 		35	60	55	65 

Puretone threshold average was 58 in the right ear and 54 in 
the left ear.  


Speech audiometry revealed speech recognition ability of 88 
percent in right ear and 96 percent in the left ear.  The 
diagnosis was high frequency sensorineural hearing loss.

On VA audio examination in April 2001, puretone thresholds, 
in decibels, were as follows:

HERTZ	1000	2000	3000	4000 
RIGHT 	30	55	70	75 
LEFT 		30	60	60	65 

Puretone threshold average was 58 in the right ear and 54 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  The diagnosis was 
high frequency sensorineural hearing loss.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1132 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time base don the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999. 64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).




When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


In light of the above, the Board is satisfied that all 
relevant facts pertaining to the issue on appeal have been 
properly developed to the extent possible, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous VA ear, nose, and throat examination.

In light of the above, VA has already met all obligations to 
the veteran under this new law.  Moreover, the veteran has 
been offered the opportunity to submit evidence and argument 
on the issue on appeal, and has done so.  

The RO also considered the veteran's claim under the new law 
referable to the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard the 
Board notes that the veteran was notified of the change in 
law via correspondence issued in March 2001.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the legal presumption of sound 
condition at entrance for disorders not noted at entrance.

In the veteran's case at hand, his pre-service and entrance 
service examinations are negative for a deviated nasal 
septum.  In view of the foregoing, the Board concedes that a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304.

The burden of proof is now upon VA to rebut the presumption 
by producing clear and unmistakable evidence that the 
veteran's currently diagnosed deviated nasal septum, left 
existed prior to service.  The Court has described this 
burden as "a formidable one," Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that in determining whether 
there is clear and unmistakable evidence that the disorder 
existed prior to service, the Board must conduct an impartial 
and thorough review of all the evidence of record.  Crowe, 7 
Vet. App. at 245-6.

Since a left deviated nasal septum was not noted at 
enlistment, and there is no clear and unmistakable evidence 
that such existed before entry into active duty, the 
presumption of soundness is not rebutted. 

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.

There is evidence both in favor and against the claim of 
entitlement to service connection for left deviated nasal 
septum.  However, much of the probative value of this 
evidence has been weakened.

As noted above, left deviated nasal septum was not noted on 
the preservice or enlistment examinations.  Continuing with a 
review of the service medical records, it becomes readily 
apparent that within 10 days of his entrance into service, 
the veteran was diagnosed with left deviated nasal septum.  

It is also well to note that he was examined for separation 
from active service.  The separation report of medical 
examination documented deviation of nasal septum to left, not 
disabling.  The post-service medical records document a left 
deviated nasal septum.

In a May 1996 statement, Dr. JJ stated that the veteran had 
no medical evidence of a deviated septum prior to his 
service.  He further stated that even if the deviation 
preexisted service, hot and humid environments would 
certainly aggravate such a condition.  

The evidence specifically against the claim consists 
primarily of two VA medical opinions, both of whom 
essentially found that the veteran's left septal deviation 
was not related to service.  However, the probative value of 
these opinions is limited.  

The probative value of both the April and November 1997 VA 
examiners' opinions are limited because they were based in 
part on an incomplete and inaccurate review of the record.  
It does not appear that the claims folder was made available 
to either examiner, but were advised unequivocally that a 
deviated nasal septum pre-existed service, and were requested 
to provide opinions as to aggravation. 

To the contrary, the record shows no abnormality of the nose 
prior to service and a diagnosis for left deviated nasal 
septum within 10 days of enlistment into service.  The 
disorder was again noted on the veteran's separation 
examination.  



The VA examiners' conclusions that the veteran's left 
deviated nasal septum did not worsen secondary to service 
and/or was not related to service was not supported by any 
rationale.  There is no documentary support for their 
conclusions in the record.  The Board notes that examiners 
made no specific attempt to address the service medical 
records or separation report in rendering their opinion.  

In summary, the probative value of the opinions of 1997 VA 
examiners are quite limited because they do not offer any 
sufficient rationale for those opinions.  They are therefore 
not sufficient to outweigh the probative value of the 
evidence in favor of the claim.

As discussed above, the examiners' conclusions are conclusory 
findings offered without any clear evidentiary support, and 
questionable presumptions based on an inaccurate reading of 
the medical history.

In light of the above, and after considering the evidence in 
favor and against the claim, the Board concludes that the 
probative value of the competent evidence favoring the claim 
(i.e., the service medical records, separation, and private 
medical opinion) outweighs the probative value of the 
evidence against the claim.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that it is not error for the Board 
to favor opinion of one competent medical expert over that of 
another when the Board gives adequate statement of reasons 
and bases).

For these reasons, the Board finds that the evidence with 
respect to the appellant's claim is in equipoise; therefore, 
the benefit of the doubt rule must be applied in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, the Board concludes that service connection for 
left deviated nasal septum is warranted.  Gilbert, supra.


Initial compensable evaluation for bilateral hearing loss

At the time of the July 1996 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 51 decibels and an average puretone hearing 
loss in the left ear of 50 decibels, with 92 percent speech 
discrimination, bilaterally, which translates to level I 
hearing.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to level I hearing in both 
ears, which is noncompensable hearing loss.

At the time of the September 1996 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 59 decibels and an 
average puretone hearing loss in the left ear of 58 decibels, 
with 88 percent speech discrimination, bilaterally, which 
translates to level II hearing.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
level II hearing in both ears, which is noncompensable 
hearing loss.

At the time of the May 1997 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 56 decibels and an average puretone hearing 
loss in the left ear of 55 decibels, with a speech 
discrimination of 88 percent in the right ear and 84 percent 
in the left ear, which translates to level II hearing.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to level II hearing in both ears, which is 
noncompensable hearing loss.

At the time of the September 2000 VA audiological 
examination, the veteran was shown to have an average 
puretone hearing loss in the right ear of 58 decibels and an 
average puretone hearing loss in the left ear of 54 decibels, 
with a speech discrimination of 88 percent in the right ear 
and 96 percent in the left ear, which translates to level III 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this equates to level III hearing in the right ear 
and level I hearing in the left ear, which is noncompensable 
hearing loss

The VA examination conducted in April 2001 shows audiological 
evaluation findings that reflect an average puretone decibel 
loss of 58 decibels in the right ear and 54 decibels in the 
left ear with speech discrimination ability of 88 percent in 
the right and left ears.  These findings correspond to the 
numeric designation of III in the right ear and II in the 
left ear under the old and revised regulations.  These 
numeric codes representing hearing impairment warrant a 
noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100; Table 
VI (prior to and after June 10, 1999); 38 C.F.R. § 4.85(b) 
and (e) (prior to and after June 10, 1999).  As such, the 
Board finds that the preponderance of the evidence is against 
the claim, and an increased evaluation is not warranted.  38 
U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations. Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. § 4.85(c), 4.86(a) (2001).

Therefore, the Board finds that an initial compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted under the previous or amended 
regulations.

The private hearing test submitted by the veteran is 
insufficient for rating purposes and is therefore of little 
or no probative value.  The examination (April 1989) did not 
measure the veteran's hearing acuity at 3000 Hertz.  Under VA 
regulations, pure tone threshold average is determined by 
calculating the average reading from the sum of 1000, 2000, 
3000, and 4000 Hertz.  38 C.F.R. § 4.85(d).


As the April 1989 examination did not measure hearing acuity 
at 3000 Hertz, pure tone threshold average cannot be 
adequately calculated for VA purposes, and the examination is 
insufficient for rating purposes.  See 38 C.F.R. §§ 4.2, 
4.85(d); Lendenmann, supra.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.

However, pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  

In this regard, the Board notes that the April 2001 VA 
audiology examination failed to show that the veteran's 
bilateral hearing loss is more than non-compensably disabling 
with application of the pertinent rating criteria.  The Board 
has no discretion in this regard and must predicate its 
determination on the basis of the latest audiology studies on 
record.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  
However, these statements are not probative of whether he has 
a hearing loss, which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it shows that the veteran's 
bilateral hearing loss does not meet or approximate the 
criteria for a compensable evaluation.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment is not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the recurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the bilateral hearing loss rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case 
at hand, as an increased rating for the bilateral hearing 
loss is not warranted, the Board finds that a staged rating 
is not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left deviated nasal 
septum is granted. 

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND 

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
codified at 38 U.S.C.A. §§ 5103, 5107 (West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court has 
also held that when a service-connected disability aggravates 
but is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

While the Board notes that the 1997 VA examiners indicated 
that there was no direct relation between the veteran's 
chronic sinusitis and service, it was noted that the service-
connected left deviated nasal septum might contribute to the 
condition.  The Board is of the opinion that the issue of 
service connection on a secondary basis in view of 
aggravation basis should be addressed.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
sinusitis.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  The RO should arrange for a VA 
medical examination of the veteran by an 
ear, nose, and throat specialist or other 
appropriate available medical specialist 
including on a fee basis if necessary, to 
determine the nature, extent, and 
probable etiology of his sinusitis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical examiner prior 
and pursuant to conduction and completion 
of the examination(s).  The medical 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).

The examiner must address the following 
medical issues:

(a) Does the veteran have sinusitis?

(b) Is it at least as likely as not that 
sinusitis is related to service, or if 
pre-existing service, was aggravated 
thereby?

In the alternative;

(c) Is sinusitis causally related to 
service-connected left deviated nasal 
septum, or if not so related does the 
left nasal septal deviation aggravates, 
or makes worse, any sinusitis found.

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:


(a) The baseline manifestations which are 
due to the effects of sinusitis;

(b) The increased manifestations which, 
in the examiner's opinions, are 
proximately due to service-connected left 
deviated nasal septum based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of sinusitis are proximately due to 
service-connected left deviated nasal 
septum. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see also 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
outlined above, the RO should 
readjudicate the claim of service 
connection for sinusitis, the RO should 
consider all pertinent criteria including 
38 C.F.R. § 3.310 and the tenets of Allen 
v. Brown, 7 Vet. App. 439 (1995) when 
making its determination.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled VA 
examination(s) may result in a denial of his claim for 
service connection for sinusitis.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

